SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . CORPORATE EVENTS CALENDAR 01/11/2011 Company Name Braskem S.A. Central Office Address Rua Eteno, 1561, Pólo Petroquímico de Camaçari, Camaçari-BA. CEP 42810-000 Website www.braskem.com.br Director of Investor Relations (CFO) Name: Marcela Aparecida Drehmer Andrade E-mail: braskem-ri@braskem.com.br Phone: (+55 11) 3576-9735 / 3576-9531 Fax: (+55 11) 3576-9532 Responsible for Investor Relations Area (IRO) Name: Marcela Aparecida Drehmer Andrade E-mail: braskem-ri@braskem.com.br Phone: (+55 11) 3576-9531 Fax: (+55 11) 3576-9532 Publications (and locality) in which its corporate documents are published Diário Oficial do Estado da Bahia Jornal A Tarde (Bahia) Jornal Valor Econômico Annual Financial Statement and Consolidated Financial Statement, when applicable, as of 12/31/2010 Event DATE Accessible to Stockholders 03.17.2011 Publication 03.18.2011 Submission to BM&FBOVESPA 03.17.2011 Standardized Financial Statement (DFP), as of 12/31/2010 EVENT DATE Submission to BM&FBOVESPA 03.17.2011 Annual Financial Statement, in 20F Form, as of 12/31 /2010 EVENT DATE Submission to BM&FBOVESPA 06.10.2011 Reference Form, as of 12/31/2011 EVENT DATE Submission to BM&FBOVESPA 05.31.2011 Quarterly Financial Statements – ITR EVENT - Submission to BM&FBOVESPA DATE Referring to 1st quarter 2011 05.12.2011 Referring to 2nd quarter 2011 08.11.2011 Referring to 3rd quarter 2011 11.10.2011 Quarterly Information in English EVENT – Submission to BM&FBOVESPA DATE Referring to 4th quarter 2010 03.30.2011 Referring to 1st quarter 2011 05.24.2011 Referring to 2nd quarter 2011 08.17.2011 Referring to 3rd quarter 2011 11.16.2011 1 Ordinary Shareholders Meeting EVENT DATE Publication of the Call Notice 04.14.2011 Submission of the Call Notice to BM&FBOVESPA accompanied by the Administrative Proposal, when available 04.14.2011 Ordinary and Extraordinary Shareholders Meeting (1 st Call Notice) 04.29.2011 Submission of the Minutes of the Ordinary and Extraordinary Shareholders Meeting to BM&FBOVESPA 04.29.2011 Extraordinary Shareholders Meeting EVENT DATE Publication of the Call Notice of ESM 01.31.2011 01.13.2011 Submission of the Call Notice of ESM 01.31.2011o BM&FBOVESPA accompanied by the Administrative Proposal, when available 01.13.2011 Extraordinary Shareholders Meeting (1st Call Notice) 01.31.2011 01.31.2011 Submission of the Minutes of the Extraordinary Shareholders Meeting to BM&FBOVESPA 01.31.2011 Meetings with Analysts, open to the Public EVENT – (BR ET) DATE Meetings with analysts in São Paulo - SP / 2010 Results Intercontinetal Hotel, Alameda Santos, 1123 03.22.2011 Meetings with analysts in Rio de Janeiro - RJ / 2010 Results Marriot Hotel, Atlantica Av., 2600 – Copacabana 04.04.2011 Meetings with analysts in Porto Alegre - RS / 2010 Results Sheraton Hotel, Olavo Barreto Viana St., 18 – Moinhos de Vento 04.01.2011 Meetings with analysts in São Paulo – SP / 2Q11 Results 08.16.2011 Conference Call (optional) EVENT DATE 2010 National and International Conference Call 03.18.2011 1st quarter 2011 National and International Conference Call 05.13.2011 2nd quarter 2011 National and International Conference Call 08.15.2011 3rd quarter 2011 National and International Conference Call 11.10.2011 Board of Directors Meeting EVENT DATE Resignation of members of the Board of Directors 01.13.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 01.13.2011 01.13.2011 Change in the Composition of the Finance and Investments Committee of Braskem’s Board of Directors; Oxigen and Nitrogen Supply Contract; 2011 Calendar Review; 02.09.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 02.09.2011 02.09.2011 Referring to Fiscal Year 2010 03.16.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 03.16.2011 03.16.2011 Commercial Agreement on the Ethane, Propane and Refinery Gas Purchase Agreement entered into between Rio Polímeros S/A (“RioPol”) and Petróleo Brasileiro S/A (“Petrobras”) and Construction of the new Butadiene Unit with production capacity of 100Kt/year in Rio Grande do Sul 03.29.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 03.29.2011 03.29.2011 Referring to 1st quarter 2011 05.11.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 05.11.2011 05.11.2011 Disposal by Cetrel S.A. (“Cetrel”) of its interest in the corporate capital of Cetrel Lumina Tecnologia e Engenharia Ambiental Ltda., Paraxylene Purchase and Sale Agreement between Braskem S.A. and Companhia Petroquímica de Pernambuco – Petroquímica Suape, Issue of Debt Securities in the Capital Market (“Notes”), Contracting of part of basic engineering for the development of the integrated petrochemical project in Mexico. 06.15.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 06.15.2011 06.15.2011 Referring to 2nd quarter 2011 08.10.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 08.10.2011 08.10.2011 3rd Braskem’s Share Buyback Program 08.26.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 08.26.2011 08.26.2011 Amendment to Braskem S.A. Code of Conduct; Investments Required to Carry Out the Second Stage of the Front End Loading (FEL) Methodology to Review Investment (“FEL 2”) for COMPERJ’s Petrochemical Project (“Project”); Investment in the Integrated Petrochemical Project in Mexico (“Project Ethylene XXI”) through Braskem Idesa S.A.P.I. (“Braskem Idesa”). 09.12.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA / 09.12.2011 09.12.2011 Referring to 3rd quarter 2011 11.09.2011 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA/ 11.09.2011 11.09.2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 1, 2011 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
